Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Detailed Action
Applicant amended claims 2-7, 9-10, 14-20 and 22-25 and presented claims 2-10, 14-20 and 22-25 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims (2, 14, 18) are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham et al., Pub. No.: US 2003/0158855 (Farnham) in view of Gemmell et al, “MyLifeBits: A Personal Database for Everything” (Gemmell).

Claim 2.	Farnham teaches:
A computer-implemented method, comprising:
generating communication application usage data by monitoring a  communication application of a computing device; (¶¶ 35, 66 and FIG. 6, wherein user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are monitored and recorded)
determining, from the communication application usage data, a first time and a first duration of a first interaction with the communication application within a first time range; (¶¶ 35, 66 and FIG. 6, “read and write email”, for example, is displayed for a first time and first duration within a first time range as event 604)
generating additional data within the first time range; and (¶¶ 35, 66 and FIG. 6, additional events such as a second “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are also shown with the first time range)
displaying, on a display screen of the computing device, first content including representations of at least the first time and the first duration of the first interaction with the communication application within the first time range, and second content including representations of the additional data within the first time range. (¶¶ 35, 66, 68 and FIG. 6, multiple user activates such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed on a display screen)
Farnham did not specifically disclose the additional data as location data within the first time range by monitoring a location sensor of the computing device.
Gemmell teaches additional data as location data within the first time range by monitoring a location sensor of the computing device. Fig. 2; and p. 6 wherein GPS readings are stored along with other information such as “every web page visited, all Instant Message (IM) chat sessions, all telephone conversations, as well as meetings, radio, and television program usage as shown in” and all stored information are used for finding correlated things. “For example, suppose you want to refer to a document you recall viewing (computer interaction) when visiting Boston (location) last year (time). A GPS trail or travel calendar entry can be used as the starting point for a search performed for all events from the same day, where the entry for viewing the document along with its name and thumbnail appears” (p. 8, par. 4).
Both Farnham and Gemmell are concerned with correlating the collected user related information to help finding things that the user does not remember using what the user remember. See Abstracts. Farnham ¶ 157 also discloses using the user’s geographical information for visualization. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including location data within the first time range by monitoring a location sensor of the computing device in Farnham because doing so would further increase usability of Farnham by explicitly using location data to help the user to find an event associated with a location.

Claim 14.	Farnham teaches:	
A computing device, comprising: 
one or more processors; (¶ 45, computer system) a display screen; and (fig. 4) memory including instructions that, upon being executed by the one or more processors, cause the computing device to:
generate communication application usage data by a communication application of the computing device; (¶¶ 35, 66 and FIG. 6, wherein user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are monitored and recorded)
determine, from the communication application usage data, a first time and a first duration of a first interaction with the communication application within a first time range; (¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within requested time ranges)
generating additional data within the first time range; and (¶¶ 35, 66, 68 and FIG. 6, multiple user activates such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are shown for multiple times and multiple duration of interactions with the communication application within multiple time ranges) 
display, on the display screen, first content including representations of at least the first time and the first duration of the first interaction with the communication application within the first time range, and second content including representations of the additional data within the first time range. (¶¶ 35, 66, 68 and FIG. 6, multiple user activates such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are shown for multiple times and multiple duration of interactions with the communication application within requested time ranges) 
Farnham did not specifically disclose a location sensor and the additional data as location data within the first time range by monitoring a location sensor of the computing device.
Gemmell teaches a location sensor and the additional data as location data within the first time range by monitoring a location sensor of the computing device. Fig. 2; and p. 6 wherein GPS readings are stored along with other information such as “every web page visited, all Instant Message (IM) chat sessions, all telephone conversations, as well as meetings, radio, and television program usage as shown in” and all stored information are used for finding correlated things. “For example, suppose you want to refer to a document you recall viewing (computer interaction) when visiting Boston (location) last year (time). A GPS trail or travel calendar entry can be used as the starting point for a search performed for all events from the same day, where the entry for viewing the document along with its name and thumbnail appears” (p. 8, par. 4).
Both Farnham and Gemmell are concerned with correlating the collected user information to help finding things that that the user does not remember using what the user recall. See Abstracts. Farnham ¶ 157 also discloses using the user’s geographical information for visualization. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including a location sensor and location data within the first time range by monitoring a location sensor of the computing device in Farnham because doing so would further increase usability of Farnham by explicitly using location data to help the user to find an associated event. 

Claim 18.	Farnham teaches:	
A non-transitory computer-readable medium including instructions that, upon being executed by one or more processors of a computing device, cause the computing device to:
generate communication application usage data by monitoring a  communication application of a computing device; (¶¶ 35, 66, 68 and FIG. 6, wherein user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are monitored and recorded)
determine, from the communication application usage data, a first time and a first duration of a first interaction with the communication application within a first time range; (¶¶ 35, 66, 68 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within multiple time ranges) 
generate additional data within the first time range; and (¶¶ 35, 66, 68 and FIG. 6, multiple user activates such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are shown for multiple times and multiple duration of interactions with the communication application within requested time ranges) 
display, on a display screen of the computing device, first content including representations of at least the first time and the first duration of the first interaction with the communication application within the first time range, and second content including representations of the additional data within the first time range. (¶¶ 35, 66, 68 and FIG. 6, multiple user activates such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are shown for multiple times and multiple duration of interactions with the communication application within requested time ranges) 
Farnham did not specifically disclose the additional data as location data within the first time range by monitoring a location sensor of the computing device.
Gemmell teaches additional data as location data within the first time range by monitoring a location sensor of the computing device. Fig. 2; and p. 6 wherein GPS readings are stored along with other information such as “every web page visited, all Instant Message (IM) chat sessions, all telephone conversations, as well as meetings, radio, and television program usage as shown in” and all stored information are used for finding correlated things. “For example, suppose you want to refer to a document you recall viewing (computer interaction) when visiting Boston (location) last year (time). A GPS trail or travel calendar entry can be used as the starting point for a search performed for all events from the same day, where the entry for viewing the document along with its name and thumbnail appears” (p. 8, par. 4).
Both Farnham and Gemmell are concerned with correlating the collected user information to help finding things that that the user does not remember using what the user recall. See Abstracts. Farnham ¶ 157 also discloses using the user’s geographical information for visualization. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including location data within the first time range by monitoring a location sensor of the computing device in Farnham because doing so would further increase usability of Farnham by explicitly using location data to help the user to find an associated event. 

Claims 3-10, 14-15, 17, 19, 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham and Gemmell as applied to claims 2, 14 and 18 above in  view of Williams et al., Patent No.: US 7,716,194 (Williams). 

Claim 3.	Farnham and Gemmell teach:
The computer-implemented method of claim 2, further comprising:
receiving input corresponding to a time; (Farnham, user is able to search by date range to find associated information: ¶¶ 62, 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively”, ¶¶ 154, 157, 163, 165- 167)
generating second location data within a second time range; (Gemmell, p. 8, par. 4, wherein selecting a time from a GPS trail or travel calendar generate a second associated location for viewing associated activities such as a viewed document “when visiting Boston last year”) 
displaying, on the display screen, third content including representations of at least the second location data within the second time range. (Gemmell, p. 8, par. 4, wherein a viewed document “when visiting Boston last year” is displayed “along with its name and thumbnail”) 
Farnham and Gemmell did not specifically disclose receiving input corresponding to scrolling of a time axis.
Williams discloses receiving input corresponding to scrolling of a time axis by disclosing a “time-based navigation component” that “allows a user to navigate through objects within any one band or across more than one band at the same time according to any time parameter such as multiple years, one year, month, week, day, hour, decades, and/or other useful time divisions. Thus, by simply gesturing through any particular band across the visible timeline (such as with the use of a pointing device, scrolling mechanism or other gestural scrolling mechanism), the user can readily and rapidly view objects as they took place in the user's life.” Williams, col. 7, ll. 50-65.
The applied references present collected user information on a user interface for visualization. See, Farnham, Fig. 6,  Gemmell, Figs. 3-4 and Williams, Abs. Williams further organizes user related information as “a variety of object types including but not limited email, music, documents, pictures, video, television  and/or cable programs, computing applications, scanned-in documents, web pages or URLs, hyperlinks, voice messages, contacts, address information, maps, receipts, transaction records, banking records, and/or any other type of data” in bands along with a timeline and allowing a user to browse “through bands of objects to establish or discover additional  relationships or associations between objects within any one band or across multiple bands”. Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 11-17, ll. 42-65; col. 19, ll. 19-32. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including receiving input corresponding to scrolling of a time axis in Farnham as modified because doing so would further increase usability of Farnham as modified by improving the graphical user interface with a time-based navigation component and enabling the user “readily and rapidly view objects as they took place in the user's life” “by simply gesturing through any particular band across the visible timeline (such as with the use of a pointing device, scrolling mechanism or other gestural scrolling mechanism)”. Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 11-17, ll. 42-65; col. 19, ll. 19-32.

The combination of Farnham, Gemmell and Williams teach:
Claim 4.	The computer-implemented method of claim 2, further comprising:
generating third application usage data by monitoring interactions with one or more third graphical user interface elements of a third application of the computing device; (Farnham, ¶¶ 62, 81 and 97, duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured as shown in Fig. 6 and the “user can view, query, and manipulate the history in virtually any time scale”; Williams, col. 3, l. 64-col. 4, l. 16, wherein “a variety of object types including but not limited email, music, documents, pictures, video, television  and/or cable programs, computing applications, scanned-in documents, web pages or URLs, hyperlinks, voice messages, contacts, address information, maps, receipts, transaction records, banking records, and/or any other type of data” related to a user are organized in bands along with a timeline for navigation)
receiving input corresponding to scrolling of the first content; (Farnham, a user is able to scroll a content by scrolling a time range associated with the content in any time scale; ¶ 62, “user can view, query, and manipulate the history in virtually any time scale”. For example, in Fig. 6, 604 is shown as “read and write email” from 9:30 to 11:00 am and then content 610, “read and write email” is shown again from 3:00-5:00 pm; ¶¶ 70-71, any shown content is clickable for details; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)
determining, from the third application usage data, a third time and a third duration of a third interaction with the one or more third graphical user interface  elements of the third application within the first time range; (Farnham, interactions with applications for a selected time range are shown in Fig. 6 as events 602-610; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)
displaying, on the display screen, third content including representations of at least the third time and the third duration of the third interaction with the one or more third graphical user interface elements of the third application within the first time range, the third content laterally displaced from the first and second and third content. (Farnham, Fig. 6, interactions with multiple applications at the same time are shown in Fig. 6 as events overlap in time and each interaction is shown. For example, content 602 is laterally displaced from 604 and 610; user computer activates such as surfing the web and checking the email, meeting with someone, etc., are shown on a timeline, evidently same action such as checking email can happen several time as shown in fig. 6; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 5.	The computer-implemented method of claim 2, further comprising:
receiving input associated with displaying content associated with a second unit of time that represents a shorter length of time than a previous unit of time associated with the first content; (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within requested time ranges; ¶¶ 155, 163, 167; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)
determining, from the communication application usage data, a third time and a third duration of a third interaction with the communication application within a second time range associated with the second unit of time; and (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within requested time ranges; ¶¶ 155, 163, 167; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)
displaying, on the display screen, representations of at least the third time and the third duration of the third interaction. (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within requested time ranges; ¶¶ 155, 163, 167; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 6.	The computer-implemented method of claim 5, further comprising:
determining one or more content items interacted with by the communication application within the second time range; and (Farnham, interactions with multiple applications such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)
displaying representations of the one or more content items. (Farnham, interactions with multiple applications such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 7.	The computer-implemented method of claim 5, wherein the input is further associated with a selection of the communication application. (Farnham, interactions with multiple applications such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 8.	The computer-implemented method of claim 7, wherein the input is a single gesture. (Williams, col. 7, ll. 50-65, “by simply gesturing through any particular band across the visible timeline (such as with the use of a pointing device, scrolling mechanism or other gestural scrolling mechanism), the user can readily and rapidly view objects as they took place in the user's life”)

Claim 9.	The computer-implemented method of claim 2, further comprising:
receiving input associated with displaying content associated with a second unit of time that represents a greater length of time than a previous unit of time associated with the first content; (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, interactions with multiple applications such as “surfing the web”, “checking emails” , for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; ¶¶ 155, 163, 167; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)
determining, from the communication application usage data, a third time and a third duration of a third interaction with the communication application within a second time range that corresponds to the second unit of time; and (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, interactions with multiple applications such as “surfing the web”, “checking emails” , for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; ¶¶ 155, 163, 167; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)
displaying, on the display screen representations of at least the third time and the third duration of the third interaction. (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, interactions with multiple applications such as “surfing the web”, “checking emails” , for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; ¶¶ 155, 163, 167; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 10.	The computer-implemented method of claim 9, further comprising:
generating third application usage data by monitoring interactions with one or more third graphical user interface elements of a third application of the computing device; (Farnham, interactions with multiple applications such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7)
displaying representations of at least the sixth time and the sixth duration of the sixth interaction. (Farnham, interactions with multiple applications such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 15.	Farnham as modified taught the computing device of claim 14.
Farnham as modified did not specifically teach receive input corresponding to a selection of a sorting criterion based on a respective time or a respective duration of a respective interaction with one or more respective graphical user interface elements of a plurality of applications of the computing device within the first time range; display, on the display screen, representations consistent with the sorting criterion.
Williams teaches receive input corresponding to a selection of a sorting criterion based on a respective time or a respective duration of a respective interaction with one or more respective graphical user interface elements of a plurality of applications of the computing device within the first time range; display, on the display screen, representations consistent with the sorting criterion. (Williams, col. 14, ll. 11-25, wherein “the user has selected a time period…on the time bar…within the band… Upon this selection, the objects falling within this time period…are highlighted…and appear in an object list…portion of the object viewer… the object list can be ordered by title or by date or by importance level. Other ordering options may also be available”)
The applied references present collected user information on a user interface for visualization. See, Farnham, Fig. 6,  Gemmell, Figs. 3-4 and Williams, Abs. Farnham provides for using whatever cognitive markers that users desire for retrieving and viewing data in ¶¶ 71 and 180. Williams also organizes user related information as “a variety of object types including but not limited email, music, documents, pictures, video, television  and/or cable programs, computing applications, scanned-in documents, web pages or URLs, hyperlinks, voice messages, contacts, address information, maps, receipts, transaction records, banking records, and/or any other type of data” in bands along with a timeline and allowing a user to browse “through bands of objects to establish or discover additional  relationships or associations between objects within any one band or across multiple bands” in any desired order. Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 11-17, ll. 42-65; col. 19, ll. 19-32. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including receive input corresponding to a selection of a sorting criterion based on a respective time or a respective duration of a respective interaction with one or more respective graphical user interface elements of a plurality of applications of the computing device within the first time range; display, on the display screen, representations consistent with the sorting criterion in Farnham as modified because doing so would further increase usability of Farnham by explicitly displaying objects in an order selected by the user. 

Claim 17.	The computing device of claim 14, further comprising further instructions that, upon being executed by one or more processors, further cause the computing device to:
receive input corresponding to displaying content associated with a second unit of time that represents a shorter length of time than a previous unit of time associated with the first content; Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within multiple time ranges; ¶¶ 155, 163, 167; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)
determine, from the communication application usage data, a third time and a third duration of a third interaction with the communication application within a second time range associated with the second unit of time; (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within requested time ranges; ¶¶ 155, 163, 167; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)
display, on the display screen, representations of at least the third time and the third duration of the third interaction. (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within multiple time ranges; ¶¶ 155, 163, 167; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 22.	The computer-implemented method of claim 2, further comprising:
generating third application usage data by monitoring interactions with one or more third graphical user interface elements of a third application of the computing device; (Farnham, interactions with multiple applications such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; ¶ 33, wherein multiple user devices are monitored for user computer interactions; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)
determining, from the third application usage data, a third time and a third duration of a third interaction with the one or more third graphical user interface elements of the third application within a second time range; (Farnham, interactions with multiple applications such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)
displaying, on the display screen of the computing device, representations of at least the third time and the third duration of the third interaction within the second time range. (Farnham, interactions with multiple applications such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., for a selected time range are displayed as overlapping events in Fig. 6 and further details based on the user selection is shown in Fig. 7; Williams, col. 3, l. 64-col. 4, l. 16; col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 23.	The computing device of claim 14, further comprising further instructions that, upon being executed by one or more processors, further cause the computing device to:
display, on the display screen of the computing device, representations of at least a third time and a third duration of a third interaction with one or more third graphical user interface elements of a third application of a second computing device within a second time range. (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within multiple requested time ranges; ¶¶ 155, 163, 167; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 24.
The computing device of claim 14, further comprising further instructions that, upon being executed by one or more processors, further cause the computing device to:
receive input associated with displaying content associated with a second unit of time that represents a greater length of time than a previous unit of time associated with the first content; (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within requested time ranges; ¶¶ 155, 163, 167; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)
determine, from the first application usage data, a third time and a third duration of a third interaction with the communication application within a second time range that corresponds to the second unit of time; (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within requested time ranges; ¶¶ 155, 163, 167; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)
display, on the display screen, representations of at least the third time and the third duration of the third interaction. (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within requested time ranges; ¶¶ 155, 163, 167; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 19.	The non-transitory computer-readable medium of claim 18, further comprising further instructions that, upon being executed by the one or more processors, further cause the computing device to:
determine a chronological order of application usage of a plurality of applications of the computing device within a second time range; (Farnham, ¶ 71, wherein events are recorded and displayed in chronological/sequential order; Williams, col. 13, ll. 50-59, “a multiple object viewer 2130 can arrange the selected objects in a desired manner ( e.g., chronologically by date) for viewing on a display 2140”)
generate third application usage data by monitoring interactions with one or more third graphical user interface elements of a first ordered application of the chronological order; (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured as shown in Fig. 6 and the “user can view, query, and manipulate the history in virtually any time scale”)
determine, from the third application usage data, a third time and a third duration of a third interaction with the one or more third graphical user interface elements of the first ordered application within the second time range; and (Farnham, interactions with applications for a selected time range are shown in Fig. 6 as events 602-610; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)
display, on the display screen, representations of at least the third time and the third duration of the third interaction, within the second time range. (Farnham, interactions with applications for a selected time range are shown in Fig. 6 as events 602-610; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)

Claim 25.	The non-transitory computer-readable medium of claim 18, further comprising further instructions that, upon being executed by the one or more processors, further cause the computing device to:
display, on the display screen of the computing device, representations of at least a third time and a third duration of a third interaction with one or more third graphical user interface elements of a third application of a second computing device within a second time range. (Farnham, any time scale can be used for querying and viewing contents: ¶ 62, “The user can view, query, and manipulate the history in virtually any time scale”, ¶¶ 35, 66 and FIG. 6, recorded user activities such as “read and write email”, “surf the web”, “work on travel UI in Visual Studio.Net”, etc., are displayed for multiple times and multiple duration of interactions with the communication application within multiple requested time ranges; ¶¶ 155, 163, 167; Williams, col. 7, ll. 50-65; col. 19, ll. 19-32)

Claims 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham and Gemmell as applied to claims 2, 14 and 18 above in view of Williams and Anzures et al., Pub. No.: US 2009/0174680 (Anzures).

Claim 16.	The combination of Farnham and Gemmell teach: 
The computing device of claim 14, further comprising further instructions that, upon being executed by one or more processors, further cause the computing device to:
generate third application usage data by monitoring interactions with one or more third graphical user interface elements of a third application of the computing device; (Farnham, interactions with  multiple applications are shown in Fig. 6 as events. “For instance, the user was surfing the web (event) while also checking email (event)”)
The combination of Farnham and Gemmell did not explicitly teach:
receive input, corresponding to a rotation of the computing device, the input associated with shortening a time axis associated with the first content or lengthening the time axis associated with the first content; and display, on the display screen representations consistent with the input.
Williams teaches receive input, the input associated with shortening a time axis associated with the first content or lengthening the time axis associated with the first content; and display, on the display screen representations consistent with the input. Williams, col. 7, ll. 50-65 and col. 19, ll. 19-32, wherein “using a wheel-enabled mouse, the mouse wheel can be moved up to zoom into a specific time range or down to zoom out of to see a greater time range on the screen; or the user make use of various zoom navigation buttons located on the screen to select a particular view ( e.g., hour, day, week, month, year or years view)”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including receive input, the input associated with shortening a time axis associated with the first content or lengthening the time axis associated with the first content; and display, on the display screen representations consistent with the input Farnham because doing so would further increase usability of Farnham by explicitly providing for zooming into a specific time range or zooming out of to see a greater time range on the screen”
  Farnham as modified did not explicitly teach:
receive input, corresponding to a rotation of the computing device. 
Anzures teaches receive input, corresponding to a rotation of the computing device in ¶¶ 11-12 wherein a device displays a calendar showing a plurality of events along time dimension; the length of time dimension is shorten/lengthen based on orientation of the device.
Farnham ¶ 2 discloses that “portable and hand-held computing devices, are now used for a wide variety of applications and communication formats” and Farnham, fig. 9, ¶¶ 163 and 165 discloses that a user is able to shorten/lengthen the time range and the amount of content to be displayed. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for receive input, corresponding to a rotation of the computing device because doing so would further increase usability of the applied references by using a well-known functionality provided by handheld devices for adjusting size of the displayed items to be viewed in portrait or landscape orientations. 

Claim 20.	The combination of Farnham and Gemmell did not explicitly teach:
receive input, corresponding to a rotation of the computing device, the input associated with lengthening a time axis associated with the first content or shortening the time axis associated with the first content; and display, on the display screen, representations consistent with the input.
Williams teaches receive input, the input associated with lengthening a time axis associated with the first content or shortening the time axis associated with the first content; and display, on the display screen representations consistent with the input. (Williams, col. 7, ll. 50-65 and col. 19, ll. 19-32, wherein “using a wheel-enabled mouse, the mouse wheel can be moved up to zoom into a specific time range or down to zoom out of to see a greater time range on the screen; or the user make use of various zoom navigation buttons located on the screen to select a particular view ( e.g., hour, day, week, month, year or years view)”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including receive input, corresponding to a rotation of the computing device, the input associated with lengthening a time axis associated with the first content or shortening the time axis associated with the first content; and display, on the display screen, representations consistent with the input in Farnham because doing so would further increase usability of Farnham by explicitly providing for zooming into a specific time range or zooming out of to see a greater time range on the screen”
  Farnham as modified did not explicitly teach:
receive input, corresponding to a rotation of the computing device. 
Anzures teaches receive input, corresponding to a rotation of the computing device in ¶¶ 11-12 wherein a device displays a calendar showing a plurality of events along time dimension; the length of time dimension is shorten/lengthen based on orientation of the device.
Farnham ¶ 2 discloses that “portable and hand-held computing devices, are now used for a wide variety of applications and communication formats” and Farnham, fig. 9, ¶¶ 163 and 165 discloses that a user is able to shorten/lengthen the time range and the amount of content to be displayed. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for receive input, corresponding to a rotation of the computing device because doing so would further increase usability of the applied references by using a well-known functionality provided by handheld devices for adjusting size of the displayed items to be viewed in portrait or landscape orientations. 

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bedingfield, Patent No.: US 7,802,205, Fig. 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FIG.1 provides an exemplary embodiment of a display 100 with a graphical interface of a highway 102, where, for example, nearer entries 104c are earlier in time, and farther entries 104a are later in time. (Of course this can be reversed, or factors other than time could be used, such as importance or priority). Multiple lanes can be used to categorize events (a single lane could be used if desired). Lanes may optionally show, for example, a person's age and/or the calendar year as mile markers l08a-d extending across the lanes, with 65 optional displays by month, week, etc. In an exemplary embodiment, the user reviews the events by "flying over" or "driving down" the highway 102. Control can be provided using directional arrows, 118, or, alternatively, keyboard arrows, keyboard mnemonics, mouse, joystick, trackball, touch screen, etc. A user can also enter text data for searches or for navigation to a specific year or age. The user can pick a lane 106a-106n on the highway 102 to drive in. The lane 124 that the viewer ("driver") is in may be signified by a representation of headlights, and the driver may see details of the events in that lane; but the driver may also see events in other lanes, and can move into other lanes at will. Certain lanes and or events may be concealed from a given viewer or class of viewers. A class of viewers may correspond to an authorization level which will be discussed in detail later. Col. 2, l. 56-col. 3, l. 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159